Citation Nr: 0328293
Decision Date: 10/21/03	Archive Date: 01/21/04

DOCKET NO. 02-06 916A              DATE OCT 21, 2003

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for
residuals of a right knee injury with history of traumatic
arthritis.

2. Entitlement to an effective date earlier than June 24, 1999, for
a grant of service connection for residuals of a right knee injury
with history of traumatic arthritis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 2001 rating decision by the Winston-Salem,
North Carolina RO, which granted service connection for residuals
of a right knee injury with history of traumatic arthritis and
assigned a 10 percent evaluation, effective June 24, 1999.

REMAND

Prior to the veteran's appeal, the Veterans Claims Assistance Act
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was
signed into law and codified at 38 U.S.C.A. 5100, 5102, 5103,
5103A, 5106, 5107, 5126 (West 2002). In addition, subsequent to the
filing of the veteran's claim, regulations implementing the VCAA
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001)
and codified at 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326 (2003). The
VCAA and the implementing regulations are applicable to the present
appeal.

The Act and the implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provide that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. They also require VA to notify the claimant and the
claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant and the claimant's
representative, if any, of which portion, if any, of the evidence
is to be provided by the claimant and which part, if any, VA will
attempt to obtain on behalf of the claimant.

The veteran contends that he is entitled to both an increased
initial evaluation and an effective date prior to June 24, 1999,
for his service-connected residuals of a right knee injury with
history of traumatic arthritis.

Initially, the Board notes that the record does not reflect that
the RO has complied with the notification requirements of the VCAA
or the implementing regulations. Action by the RO is needed to
satisfy these requirements.

The Board has further determined that the report of the veteran's
most recent VA examination is not adequate for rating purposes
because it does not address all pertinent disability factors set
forth in 38 C.F.R. 4.40, 4.45 (2003). See DeLuca v. Brown, 8 Vet.
App. 202 (1995). Therefore, the Board finds that an additional VA
orthopedic examination is warranted to ensure a fully informed
decision regarding the veteran's claim. Up-to-date treatment
records should also be compiled on remand.

Accordingly, the case is hereby REMANDED for the following action:

1. The RO should send the veteran a letter providing the notice
required under 38 U.S.C.A. 5103(a). The RO should inform the
veteran that any evidence and information submitted in response to
the letter must be received by the RO within one year of the date
of the RO's letter. See Paralyzed Veterans of America, et al. v.
Secretary of Veterans Affairs, Nos. 02-7007, -7008, - 7009, -7010,
(Fed Cir., Sep. 22, 2003).

2. The RO should then undertake any other development required to
comply with the VCAA and implementing regulations, to include
obtaining any outstanding treatment records and scheduling the VA
examination discussed below.

3. The veteran should then be scheduled for a VA orthopedic
examination for the purpose of determining the current severity of
his service-connected residuals of a right knee injury. The claims
file and a copy of this Remand must be made available to the
examiner for review.

All indicated studies, including X-rays and range of motion studies
in degrees, should be performed.

In reporting the results of range of motion testing, the examiner
should identify any objective evidence of pain and the specific
excursion(s) of motion, if any, accompanied by pain. To the extent
possible, the examiner should assess the degree of severity of any
pain.

Tests of joint movement against varying resistance should be
performed. The extent of any incoordination, weakened movement and
excess fatigability on use should also be described by the
examiner. If feasible, the examiner should assess the additional
functional impairment due to weakened movement, excess
fatigability, or incoordination in terms of the degree of
additional range of motion loss.

The examiner should also express an opinion concerning whether
there would be additional limits on functional ability on repeated
use or during flare-ups (if the veteran describes flare-ups), and,
to the extent possible, provide an assessment of the functional
impairment on repeated use or during flare-ups. If feasible, the
examiner should assess the additional functional impairment on
repeated

- 4 -

4. Thereafter, the RO should undertake any other indicated
development and readjudicate the issues on appeal. If any benefit
sought on appeal is not granted to the veteran's satisfaction, the
RO should issue a supplemental statement of the case and afford the
veteran and his representative an appropriate opportunity to
respond.

Thereafter, the case should be returned to the Board for further
appellate action, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO. See
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1 , Part IV, paras. 8.43 and 38.02.

Shane A. Durkin 
Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

6 -




